DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered. 
Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive.
	The argument features Zisimopoulos fails to disclose or suggest determining that an access attempt of one or more second access categories is allowed without acquiring barring information for the one or more second access categories, wherein the barring information for the one or more second access categories is used to determine whether the access attempt of the one or more second access categories is allowed or barred.
The examiner respectfully disagrees with the applicant’s statement and asserts that Zisimopoulos discloses determining that an access attempt of one or more second access categories is allowed without acquiring barring information for the one or more second access categories (par. 65, lines 16-19), wherein the barring information for the one or more second access categories is used to determine whether the access attempt of the one or more second access categories is allowed or barred (par. 65, lines 11-16).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zisimopoulos et al. (U.S. Patent Application Number: 2016/0044727) in view Yang et al. (U.S. Patent Application Number: 2016/0302135).
Consider claim 1; Zisimopoulos discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a network, a configuration of a plurality of access categories comprising one or more first access categories [e.g. normal priority (par. 52, lines 3-7)], and one or more second access categories different from the one or more first access categories [e.g. high priority (par. 52, lines 3-7)]; 
acquiring, from the network, a first system information block (SIB) including barring information for the one or more first access categories (par. 65, lines 3-10); 
determining that an access attempt of the one or more second access categories is allowed without acquiring barring information for the one or more second access categories based on a failure of acquiring the second SIB [a failure of acquiring the second SIB means the access category is not barred (par. 65, lines 16-19)]; and 
performing an uplink (UL) transmission for the one or more second access categories to the network based on the determination that the access attempt of the one or more second access 
wherein the barring information for the one or more first access categories is used to determine whether an access attempt of the one or more first access categories is allowed or barred [e.g. assigned ACB parameter (par. 65, lines 10-16)], and 
wherein the barring information for the one or more second access categories is used to determine whether the access attempt of the one or more second access categories is allowed or barred [e.g. assigned ACB parameter (par. 65, lines 10-16)]. Zisimopoulos discloses the claimed invention except: determining that barring information for the one or more second access categories is included in a second SIB based on the first SIB.
In an analogous art Yang discloses determining that barring information for the one or more second access categories is included in a second SIB based on the first SIB [the enhanced access barring of the second SIB is based on the access class barring of the first SIB (par. 31, 39)].
It is an object of Zisimopoulos’ invention to provide access class barring. It is an object of Yang’s invention to provide access barring of wireless devices on a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zisimopoulos by including a second SIB, as taught by Yang, for the purpose of efficiently providing services in a telecommunication system.
Consider claim 2, as applied in claim 1; Zisimopoulos discloses the first SIB indicates the one or2 Attorney Docket No. 2101-72164more first access categories [e.g. normal priority (par. 52, lines 3-7)] for which barring information is included in the first SIB (par. 65, lines 3-10). 
Consider claim 3, as applied in claim 1; Yang discloses the first SIB indicates the one or more second access categories for which barring information is included in the second SIB [this is based on the first/initial access class barring information (par. 39)].
claim 5, as applied in claim 1; Yang discloses acquiring the second SIB from the network based on scheduling information for the second SIB received from the network [e.g. based on the overload condition (par. 35, 39)].
Consider claim 6, as applied in claim 5; Yang discloses performing access barring check for the access attempt of the one or more second access categories based on the barring information for the one or more second access categories (par. 53, lines 2-8).
Consider claim 7, as applied in claim 1; Zisimopoulos discloses the barring information for the one or more first access categories is common to all public land mobile networks (PLMNs) [e.g. no resources are available (par. 65, lines 14-16)].
Consider claim 8, as applied in claim 1; Zisimopoulos discloses the barring information for the one or more first access categories is a specific to a particular PLMN (par. 65, lines 3-6, 8-10).
Consider claim 9, as applied in claim 1; Zisimopoulos discloses receiving an indicator (e.g. ACB parameter) indicating enabling, updating or disabling of the first SIB (par. 65, lines 8-11).
Consider claim 10, as applied in claim 1; Yang discloses the first SIB (e.g. ACB) indicates enabling, updating or disabling of the second SIB (e.g. EAB) [based on the overload condition (par. 39)].
Consider claim 11, as applied in claim 1; Zisimopoulos discloses receiving an indicator (e.g. ACB parameter) indicating enabling, updating or disabling of access control for the one or more first access categories [e.g. normal priority (par. 52, lines 3-7; par. 65, lines 8-16)].
Consider claim 12, as applied in claim 11; Zisimopoulos discloses requesting delivery of a SIB carrying the barring information for the one or more first access categories based on the indicator [e.g. ACB parameter (par. 52, lines 12-19; par. 65, lines 8-16)].
Consider claim 13; Zisimopoulos discloses a user equipment (UE) in a wireless communication system, the UE comprising: 
a memory (par. 67, lines 11-14); 

a processor (par. 67), operably coupled to the memory and the transceiver (par. 66, line 5 – par. 67, line 14), and configured to:
control the transceiver (par. 66, lines 5-7) to receive, from a network, a configuration of a plurality of access categories comprising one or more first access categories [e.g. normal priority (par. 52, lines 3-7)], and one or more second access categories different from the one or more first access categories [e.g. high priority (par. 52, lines 3-7)]; 
acquire, from the network, a first system information block (SIB) including barring information for the one or more first access categories (par. 65, lines 3-10); 
determine that an access attempt of the one or more second access categories is allowed without acquiring barring information for the one or more second access categories based on a failure of acquiring the second SIB [a failure of acquiring the second SIB means the access category is not barred (par. 65, lines 16-19)]; and 
control the transceiver (par. 66, lines 5-7) to perform an uplink (UL) transmission for the one or more second access categories to the network based on the determination that the access attempt of the one or more second access categories is allowed [a failure of acquiring the second SIB means the access category is not barred (par. 65, lines 16-19)], 
wherein the barring information for the one or more first access categories is used to determine whether an access attempt of the one or more first access categories is allowed or barred [e.g. assigned ACB parameter (par. 65, lines 10-16)], and 
wherein the barring information for the one or more second access categories is used to determine whether the access attempt of the one or more second access categories is allowed or barred [e.g. assigned ACB parameter (par. 65, lines 10-16)]. Zisimopoulos discloses the claimed invention 
In an analogous art Yang discloses determining that barring information for the one or more second access categories is included in a second SIB based on the first SIB [the enhanced access barring of the second SIB is based on the access class barring of the first SIB (par. 31, 39)].
It is an object of Zisimopoulos’ invention to provide access class barring. It is an object of Yang’s invention to provide access barring of wireless devices on a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zisimopoulos by including a second SIB, as taught by Yang, for the purpose of efficiently providing services in a telecommunication system.
Consider claim 14; Zisimopoulos discloses a processor for a wireless communication device in a wireless communication system (par. 67), wherein the processor is configured to control the wireless communication device to:
receive, from a network, a configuration of a plurality of access categories comprising one or more first access categories [e.g. normal priority (par. 52, lines 3-7)], and one or more second access categories different from the one or more first access categories [e.g. high priority (par. 52, lines 3-7)]; 
acquire, from the network, a first system information block (SIB) including barring information for the one or more first access categories (par. 65, lines 3-10); 
determine that an access attempt of the one or more second access categories is allowed without acquiring barring information for the one or more second access categories based on a failure of acquiring the second SIB [a failure of acquiring the second SIB means the access category is not barred (par. 65, lines 16-19)]; and 
control the transceiver (par. 66, lines 5-7) to perform an uplink (UL) transmission for the one or more second access categories to the network based on the determination that the access attempt of 
wherein the barring information for the one or more first access categories is used to determine whether an access attempt of the one or more first access categories is allowed or barred [e.g. assigned ACB parameter (par. 65, lines 10-16)], and 
wherein the barring information for the one or more second access categories is used to determine whether the access attempt of the one or more second access categories is allowed or barred [e.g. assigned ACB parameter (par. 65, lines 10-16)]. Zisimopoulos discloses the claimed invention except: determining that barring information for the one or more second access categories is included in a second SIB based on the first SIB.
In an analogous art Yang discloses determining that barring information for the one or more second access categories is included in a second SIB based on the first SIB [the enhanced access barring of the second SIB is based on the access class barring of the first SIB (par. 31, 39)].
It is an object of Zisimopoulos’ invention to provide access class barring. It is an object of Yang’s invention to provide access barring of wireless devices on a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zisimopoulos by including a second SIB, as taught by Yang, for the purpose of efficiently providing services in a telecommunication system.
Consider claim 15, as applied in claim 1; Zisimopoulos discloses the UE is in communication with at least one of a mobile device, a network, or autonomous vehicles other than the UE (par. 61, lines 14-23).


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                     
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
             Primary Examiner, Art Unit 2646